Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3-21 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1, and 3-21 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the execution of a transaction involving batching from multiple sources to arrive at a single sum, which is a long standing commercial practice.  For example, consumers have long consolidated funds from multiple sources (e.g., accounts) to arrive at a total tender, manually and via mental steps.  Moreover, the claims are directed to facilitating a payment between a payee and payor using blockchain. As of filing, this too has become a widely practiced commercial transaction, and therefore abstract idea.  Blockchain by definition rely upon a minimum number of detected confirmations. “In most cases, one confirmation is considered enough for smaller transactions . . ., three confirmations are best for transactions up to $1,000, and six confirmations are standard for transactions up to $1,000,000.” (https://gocardless.com/en-us/guides/posts/bitcoin-transaction-verification/).   Therefore, the claims recite inventions including an abstract idea under Alice Corp and the 2019 PEG.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use, i.e., non-custodial cryptocurrency platforms (MPEP 2106.05(h).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology.  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements (a device, digital keyboard, digital payment application, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea). 
 Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under § 103 as being unpatentable over the US 10/269,009 to Winklevoss et al., in view of 2016/0283941 to Andrade.
With respect to Claims 1 and 18, Winklevoss teaches a method performed with a non-custodial cryptocurrency platform (col 28, ln 35-44; FIG. 13A; col 35, ln 17-40) comprising: receiving a charge request from a payor system (col 4, ln 1-8; col 31, ln 27; col 36, ln 17; col 54, ln 55), the charge request identifying a pay amount (col 4, ln 1-8; col 53, ln 6; FIG. 23F,G) and a payment cryptocurrency address (FIG. 23F,G); determining a predetermined number of confirmations required for sending a charge notifications (FIG. 23F,G); sending the unsigned withdrawal transaction to a signing enclave included in the payor system (col 42, ln 2-30); receiving a signed withdrawal transaction from the signing enclave (col 42, ln 2-30); and sending the signed withdrawal transaction to a cryptocurrency network (col 42, ln 2-30; col 47, ln 55-col 48, ln 1-7).  As per Claim 18, Winklevoss teaches generating a plurality of unsigned withdrawal transactions that each identify a subset of the selected payment representations and the payment cryptocurrency address (FIGS. 23F,G); detecting the confirmations for the blockchain included in the payor system (col 42, ln 3-30; col 47, ln 57-65); in response to detecting at least the number of confirmations, sending a charge notification to the payor system that indicated that a charge associated with the charge request has been confirmed (FIG. 17, S716).
Winklevoss fails to expressly teach receiving an address generation public key of a digital wallet of the payee; generating a payment cryptocurrency address for the payee using the address generation public key and monitoring a blockchain network for a transaction that includes the generated payment cryptocurrency address; and detecting each confirmation for the payment blockchain transaction associated with the blockchain network. Andrade, however, teaches the use of a public key to generate a payment address ([0061-82]) and then monitoring for a number of blockchain confirmations [0208] (which is known in the art, see § 101).  Andrade discusses the need for anti-theft measures for crypto such as Bitcoin. [0014] It would have been obvious to one of ordinary skill in the art to modify Winklevoss to include generating of payment address from pubic key and monitoring a predetermined number of confirmations so as to reduce the potential for theft.
With respect to Claim 2, Winklevoss teaches generating a payment cryptocurrency address for the payee by using an address generation public key of a digital wallet of the payee. (col 13, ln 28-40; col 60, ln 27-37)
With respect to Claim 3, Winklevoss teaches receiving the address generation public key of the digital wallet of the payee during configuration of a merchant account for the payee, wherein the platform does not include any private keys of the digital wallet of the payee. (definition of non-custodial;  col 13, ln 28-40; col 60, ln 27-37)
With respect to Claim 4, Winklevoss teaches wherein the payor system is a point of sale (POS) terminal. (col 7, ln 15, merchants teaches use of POS)
With respect to Claim 5, Winklevoss teaches linking the POS terminal with the merchant account by providing POS terminal with a merchant identifier for accessing the merchant account. (col 7, ln 10-25, merchants teaches use of POS)
With respect to Claim 6, Winklevoss teaches wherein the charge request received from POS terminal identifies the merchant identifier. (col 7, ln 10-25, merchants teaches use of POS)
With respect to Claim 7, Winklevoss teaches determining the predetermined number based at least on by using information stored by the platform (FIG. 17; col 42, ln 2-25)
With respect to Claim 8, Winklevoss teaches determining the predetermined number based on at least one of: a charge amount, a location of the POS terminal, an identifier of the POS terminal, an identifier of a customer system of a customer associated with the charge request, a description of goods or services related to the charge request, and fraud risk information.  ((col 4, ln 1-8; col 53, ln 6; FIG. 23F,G; FIG. 17; col 42, ln 2-25)
With respect to Claim 9, Winklevoss teaches receiving a withdrawal request from a merchant system associated with the merchant account, the withdrawal request identifying a withdrawal amount and a withdrawal destination; and processing the withdrawal request. (See claim 1, charge request is equivalent to a withdrawal request)
With respect to Claim 10, Winklevoss teaches selecting at least one payment cryptocurrency address of the merchant account to satisfy the withdrawal request; generating an unsigned withdrawal transaction that identifies each selected payment cryptocurrency address and the withdrawal destination (FIG. 17; col 42, ln 2-25); sending the unsigned withdrawal transaction to the merchant system (col 42, ln 2-30); receiving a signed withdrawal transaction from the merchant system; and sending the signed withdrawal transaction to a blockchain network (col 42, ln 2-30; col 47, ln 55-col 48, ln 1-7).  
With respect to Claim 11, Winklevoss teaches selecting at least one payment cryptocurrency address of the merchant account to satisfy the withdrawal request (col 20, ln 54-67); determining a consolidation address that is under direct ownership of the payor; generating at least one unsigned consolidation transaction that identifies at least one selected payment cryptocurrency address as an input and the generated consolidation address as an output; generating an unsigned destination transaction that identifies the generated consolidation address as an input and the withdrawal destination as an output(col 60, ln 28-30); sending the unsigned destination transaction and each unsigned consolidation transaction to the merchant system; receiving from the merchant system: a signed destination transaction for the unsigned destination transaction sent to the merchant system, and a signed consolidation transaction for each unsigned consolidation transaction sent to the merchant system (col 30, ln 19-62; see claim 1 as transaction covers both withdrawal and payment to a user); and sending the signed destination transaction and each signed consolidation transaction to a blockchain network. (Winklevos teaches the use of “Bitcoin” which teaches a blockchain network).
With respect to Claim 12, Winklevoss teaches generating the consolidation address by using the address generation public key.  (col 13, ln 28-40; col 60, ln 27-37)
With respect to Claim 13, Winklevoss teaches wherein the payor is a POS terminal (col 7, ln 10-25, merchants teaches use of POS), storing charge information identified by the charge request in association with the determined payment cryptocurrency address(col 27, ln 30-64); receiving a charge information request for information for the payment cryptocurrency address from the POS terminal, wherein the charge information request identifies the payment cryptocurrency address and the merchant identifier (col 60, ln 28-30);  authenticating the charge information request by using the merchant identifier (authentication is taught by Bitcoin transaction); and providing the charge information to the POS terminal as a response to the charge information request (FIGS. 1-6, merchant teaches POS).
With respect to Claim 14, Winklevoss teaches revoking the merchant identifier from the POS terminal. (col 36, ln 30-35, deleting)
With respect to Claim 15, Winklevoss teaches automatically revoking the merchant identifier based on at least one trigger. (col 36, ln 30-35, deleting following storage)
With respect to Claim 16, Winklevoss teaches linking a Point of Sale (POS) terminal with a merchant account managed by the platform (col 7, ln 10-25“merchant”) by providing the POS terminal with a merchant identifier for the merchant account; receiving a charge request from the POS terminal, wherein the charge request includes the merchant identifier; in response to receipt of the charge request: determining a payment cryptocurrency address for the merchant account by using an address generation public key of the merchant account, and sending information identifying the payment cryptocurrency address to the POS terminal. (See Claim 1)  
It is known in the art to detect a number of confirmations prior to finalizing a sale.  See, Andrade, and § 101 (regarding $1,000 and $1,000,000 transactions, etc.)
With respect to Claim 17, Winklevoss teaches receiving the address generation public key during configuration of the merchant account. (col 13, ln 28-40; col 60, ln 27-37)
With respect to Claim 18, Winklevoss teaches sending a charge notification to the POS terminal. (see Claim 16)
With respect to Claim 19, Winklevoss teaches receiving a withdrawal request for the merchant account; selecting at least the payment cryptocurrency address of the merchant account to satisfy the withdrawal request; processing the withdrawal request by generating at least one unsigned transaction that identifies at least the payment cryptocurrency address and a withdrawal destination(FIG. 17; col 42, ln 2-25); sending the unsigned withdrawal transaction to the merchant system (col 42, ln 2-30); receiving a signed withdrawal transaction from the merchant system; and sending the signed withdrawal transaction to a blockchain network (col 42, ln 2-30; col 47, ln 55-col 48, ln 1-7).
With respect to Claim 20, Winklevoss teaches wherein the platform receives the withdrawal request from the merchant system (col 7, ln 15, merchant), and wherein the withdrawal request identifies the withdrawal destination.
With respect to Claim 21, Winklevoss teaches linking a Point of Sale (POS) terminal with a merchant account managed by the platform (col 7, ln 10-25“merchant”) by providing the POS terminal with a merchant identifier for the merchant account; receiving a charge request from the POS terminal, wherein the charge request includes the merchant identifier; in response to receipt of the charge request: determining a payment cryptocurrency address for the merchant account by using an address generation public key of the merchant account, and sending information identifying the payment cryptocurrency address to the POS terminal. (See Claim 1)  
It is known in the art to detect a number of confirmations prior to finalizing a sale.  See, Andrade, and § 101 (regarding $1,000 and $1,000,000 transactions, etc.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696